Order entered August 11, 2020




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                                 No. 05-20-00215-CV

   MARSHA DENISE DILLON, BENEFICIARY, ON BEHALF OF THE
    ESTATE OF BASKIN J. CULPEPPER AND MARSHA DILLON,
                 INDIVIDUALLY, Appellants

                                        V.

                         KIMBERLY KING, Appellee

                   On Appeal from the Probate Court No. 2
                            Dallas County, Texas
                    Trial Court Cause No. PR-17-01307-2

                                      ORDER

      Before the Court is appellants’ August 7, 2020 opposed motion for extension

of time to file their brief. We GRANT the motion and ORDER the brief be filed

no later than August 21, 2020.


                                             /s/   KEN MOLBERG
                                                   JUSTICE